Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 26, 2016

                                       No. 04-16-00038-CV

CITY OF FLORESVILLE, TEXAS, City of Floresville City Council, City of Floresville City
       Planning and Zoning Committee, and the Wilson County Appraisal District,
                                    Appellants

                                                 v.

                          STARNES INVESTMENT GROUP, LLC,
                                      Appellee

                   From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 15-06-0367-CVW
                          Honorable Donna S. Rayes, Judge Presiding


                                          ORDER
        Appellant's motion for extension of time to file reply brief is hereby GRANTED. Time is
extended to June 6, 2016. No further extensions of time will be granted, and this appeal will be
set for submission without benefit of appellant’s reply brief if the reply brief is not filed by June
6, 2016.

       It is so ORDERED on May 26, 2016.

                                                      PER CURIAM


       ATTESTED TO: _________________________________
                    Keith E. Hottle
                    Clerk of Court